Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2, 3, 7, 8, 10, and 13 are examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  Therefore, the 35 USC rejections of record have been withdrawn.  
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 103 rejections have been fully considered and are not persuasive. The arguments are directed towards the amended claim language and are therefore addressed below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. US Pub 20020075983 in view of Minatsuki et al. US Pub 20150162105.
Regarding claim 13, Nishiguchi discloses a reactor plant (Fig. 18) comprising: 
a reactor (1E) having a reactor core (unlabeled core); 
a steam generator (14) which is configured to generate a steam by exchanging for heat between a water and a coolant for the reactor core ([0147]); 
a turbine (41) which is driven by the steam generated in the steam generator ([0147]); 
a condenser (42) which is configured to condense the steam (a condenser is configured to condense steam); 
a steam circulation system (e.g. including 31, 34, 33, 30), which allows the steam to be circulated ([0148]) between the steam generator (14), the turbine (41) and the condenser (42); 
a bypass system (37 on left side of 35, 39) which is connected with the steam circulation system at a first connection portion (unlabeled connection of 31 and 39) positioned upstream of the turbine (See fig. 18) and which allows the water heated in the steam generator to be returned to the steam generator while bypassing the turbine and the condenser (water is returned to 14 through 39 which bypasses 41 and 42); 
a steam bypass system (43) which is connected with the steam circulation system at a second connection portion (unlabeled connection of 43 and 34) positioned downstream of the first connection portion (See fig. 18) and which allows the steam generated in the steam generator to be supplied to the condenser while bypassing the turbine ([0148]; 43 is connected to 42 and bypasses 41);  
a steam-water separator (35) included in the bypass system ([0146]) and which is configured to separate a remaining steam from the water supplied from the steam generator ([0148] and a skilled artisan would recognize, as is known in the art, that a steam-water separator separates the heat medium, water, into a gas phase and a liquid phase); 
a steam return pipe (37 to the right of 35) which is connected with the steam circulation system at a third connection portion (unlabeled connection of 37 to 34) positioned between the first and second connection portions (See fig. 18) and which allows the remaining steam separated from the water in the steam-water separator to be returned to the steam circulation system (37 allows the remaining steam from the separator to be returned to pipe 34); 
a first control valve is provided in the steam circulation system between the turbine and the second connection portion (unlabeled valve between connection of 43 and 41) and which allows the steam to be distributed to the steam bypass system (the valve has sufficient structure such that when it is closed, the steam would be distributed to 43); 
a second control valve is provided in the steam circulation system between the first and third connection portions (unlabeled valve between two connection points of 37) and which allows the steam to be distributed to the bypass system (the valve has sufficient structure such that when it is closed, the steam would be distributed to 37 on the left side of 35).
a control unit which controls the first and second control valves (the reactor operator in the control room), 
wherein the control has following processes: 
a) opening the first and second control valves while operating the reactor (the valves are necessarily capable of being controlled by the reactor operator in the control room to open the valves while the reactor is operating), thereby the steam generated in the steam generator is supplied to the turbine and the condenser through the steam circulation system and then a first water condensed in the condenser is returned to the steam generator (water condensed in 42 is returned to 14 through 33 and 30); 
b) closing the first control valve while stopping the reactor after operating thereof (the valves are necessarily capable of being controlled (i.e., open and closed) and therefore have sufficient structure such that the first control valve can be closed while stopping the reactor), thereby the steam generated in the steam generator is supplied to the condenser through the steam bypass system with bypassing the turbine and then a second water condensed in the condenser is returned to the steam generator through the steam circulation system (water condensed in 42 is returned to 14 through 33 and 30); 
c) closing the second valve while stopping the generation of the steam by the steam generator after operating the reactor (the valves are necessarily capable of being controlled (i.e., open and closed) and therefore have sufficient structure such that the first control valve can be closed while stopping the reactor), the water heated in the steam in the steam generator is supplied to the steam-water separator through the bypass system and then is returned to the steam generator with bypassing the turbine and the condense ([0148] “air condenser 36 passes through the steam separator 35, and then, is drive by the auxiliary feed water pump 40 so as to flow into the feed water branching pipe 30… and return to a feed-water side of the steam generator 14”); and 
d) the remaining steam separated from the water in the steam-water separator is supplied to the condenser through the steam return pipe (remaining steam is supplied to the via 37 on the right side of 35 to 34 and then supplied to 43) and the steam bypass system (steam enters 43 and is supplied to condenser 42) with bypassing the turbine (41) and then a third water condensed in the condenser is returned to the steam generator through the steam circulation system (water condensed in 42 is returned to 14 through 33 and 30). 
Nishiguchi necessarily teaches a control unit (as known in the art, the reactor operator in the control room opens and closes valves remotely) which controls the first and second valves detailed in [0148], but for the sake of compact prosecution, because Nishiguchi does not detail the specifics of the control unit, Minatsuki is cited to teach a specific type of control unit. 
Minatsuki, however, teaches a nuclear power plant (Fig. 1) comprising a control unit (16) comprising 19-21 and [0051] “configured of a microcomputer or the like”) which controls ([0044]) a plurality of valves (33, 13, 15) and wherein when the reactor is operating and stopped, the control unit controls the valves to operate the systems (16 is necessarily capable of controlling the valves during operation and when the reactor is stopped for refueling, maintenance, a reactor trip, etc.). It would have been obvious to modify the system of Minatsuki with the control unit of Nishiguchi as it produces no unexpected results. Such a modification provides the predictable advantage of automatically controlling the valves based on preset conditions ([0051]).
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the steam circulation system uses the thermal energy for power generation ([0147] the steam is sent to the turbine 41 and the turbine 41 appears to be connected to an unlabeled generator 41. A skilled artisan would recognize, as is well known in the art, the thermal energy used to generate the steam is used for power generation).
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the steam circulation system is capable of being switched to a non-power generation state (unlabeled valve in 34 is necessarily capable of being closed to bypass the turbine and therefore the steam circulation is capable of being switched to a non-power generation state as no steam is supplied to the turbine). Additionally, examiner notes that all systems in Nishiguchi reactor are necessarily capable of being switched to a non-power generation state whenever the reactor is shutdown for refueling, maintenance, a reactor trip, etc.
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the reactor is a fast reactor ([0144] “liquid metal cooled nuclear reactor”). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. US Pub 20020075983 in view of Minatsuki et al. US Pub 20150162105 and further in view of Hayashi et al. US 5114667.
Regarding claims 7-8, the above-described combination teaches all the elements of the parent claim but is silent with respect to an external water supply.
Hayashi further teaches an external water supply unit (Fig. 1: 14) capable of supplying water from an outside of the plant (col 7 In 29) and wherein the external water supply unit has a function of adjusting a feed water flow rate (col 6 In 28 “the amount of feed water can be increased” and as shown in Fig. 1, by opening the unlabeled valve in 15 the amount of feedwater can be adjusted). It would have been obvious to one of ordinary skill in the art to modify the bypass system of Nishiguchi by connecting the external water supply of Hayashi as it produces no unexpected results. Such a modification provides the predictable results such that in the event of a pump failure, water can be delivered to the steam generator through a feedwater lines by a head difference (col 6 In 29-32). This modification is further motivated by Nishiguchi which discloses a feedwater pipe (39) in the bypass system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646